Title: To George Washington from Jedediah Huntington, 2 December 1780
From: Huntington, Jedediah
To: Washington, George


                        
                            Dear Sir,
                            Highlands 2d Decr 1780
                        
                        The Connecticut Line have taken their huting Ground near Constitution Island.
                        I shall by Tomorrow Night discharge the most, if not all, the short Levies under Colour of their wanting
                            Cloaths.
                        The Line will hut in the Form they are to assume the first of January. The Arrangement is so nearly completed
                            as that it will be done at that Time without any Difficulty—and; I beleive, to great Satisfaction.
                        I do not know that my Presence with the Troops can be of any essential Service—the Season bears so hard upon
                            me I wish to retire for the present. Col. Swift will take the Command until Genl Parson arrives what I understand is to be
                            in a few Days. I am most respectfully Your Excellencys Obed. Servant
                        
                            J. Huntington
                        
                    